       Case 18-34808-SLM            Doc 731 Filed 09/13/19 Entered 09/13/19 12:06:36                      Desc
                                      Hearing on BK Case Page 1 of 1
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                          Case No.: 18−34808−SLM
                                          Chapter: 11
                                          Judge: Stacey L. Meisel

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Frank Theatres Bayonne/South Cove, LLC                   Frank Entertainment Group, LLC
   191 Lefante Way                                          3801 PGA Blvd.
   Bayonne, NJ 07002                                        Suite 600
                                                            Palm Beach Gardens, FL 33410
Social Security No.:

Employer's Tax I.D. No.:
  26−1383162                                               46−5153966

                                              NOTICE OF HEARING



PLEASE TAKE NOTICE that a hearing will be held at

Courtroom 3A, Martin Luther King Jr. Federal Building, 50 Walnut Street, Courtroom 3A, Newark, NJ 07102

on 9/23/19 at 02:00 PM

to consider and act upon the following:


Status Conference Hearing. The following parties were served: Debtor, Debtor's Attorney, Trustee, and US Trustee.
Hearing scheduled for 9/23/2019 at 02:00 PM at SLM − Courtroom 3A, Newark. (LVJ)


Dated: 9/13/19

                                                           Jeanne Naughton
                                                           Clerk, U.S. Bankruptcy Court
